EXHIBIT 3
                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK


DANA GROTTANO; N.D.; A.R.; and D.M., individually
and on behalf of all others similarly situated,

                              Plaintiffs,                      Case No. 15 Civ. 9242 (RMB)(KNF)

                  -against-

THE CITY OF NEW YORK; THE CITY OF NEW
YORK DEPARTMENT OF CORRECTION
COMMISSIONER JOSEPH PONTE; CORRECTION
OFFICER YOLANDA CAPERS; CAPTAIN ERICA
MAYWEATHER; CORRECTION OFFICER
THOMASENA GRAHAM; and JOHN AND JANE DOE
CORRECTION OFFICERS 1-25,

                               Defendants.


              STIPULATION OF SETTLEMENT AND ORDER

               THIS       CLASS       ACTION        LAWSUIT         SETTLEMENT

AGREEMENT is made and entered into as of the 20th day of June 2019, by and

among Defendants City of New York, the City of New York Department of

Correction Commissioner Joseph Ponte, Correction Officer Yolanda Capers, and

Correction Officer Thomasina Graham (collectively, “Defendants”); and Named

Plaintiffs Dana Grottano, D.M., and N.D. (“Class Representatives” or “Named

Plaintiffs”),1 on behalf of themselves and the plaintiff class of which they are

Class Representatives (collectively, the “Plaintiffs”) (altogether, the “Parties”).




1
 A.R. voluntarily dismissed her claims in this Civil Action by stipulation on March 19,
2018. The stipulation further dismissed all claims against Captain Erica Mayweather.
                 WHEREAS, on November 23, 2015, the Named Plaintiffs filed a

Complaint pursuant to 42 U.S.C. § 1983, alleging violations of the Fourth and

Fourteenth Amendments to the United States Constitution, and the New York

State Constitution, Article I, § 12; and

                 WHEREAS, the Named Plaintiffs filed a First Amended

Complaint on December 17, 2015; a Second Amended Complaint on February 24,

2016; and a Third Amended Complaint on April 13, 2016, all of which also

alleged that the New York City Department of Correction (“DOC”) invasively

searched visitors to inmates at DOC facilities, and that the City of New York was

deliberately indifferent to the DOC’s pattern and practice of invasively searching

visitors to DOC facilities; and

                 WHEREAS, Defendants have denied any and all liability arising

out of Plaintiffs’ allegations; and

                 WHEREAS, the Parties now desire to resolve the issues raised in

this litigation without further proceedings and without admitting any fault or

liability; and

                 WHEREAS, the terms of this Stipulation of Settlement and Order

(“Stipulation”) were extensively and vigorously negotiated in good faith over

several months under the close supervision of The Honorable James C. Francis IV

(Ret.); and

                 WHEREAS, the negotiations have resulted in this Stipulation,

which, subject to the approval of the Court, settles this Civil Action in the manner

and upon the terms set forth below; and

                                           2
               WHEREAS, the signatories hereby represent that they are fully

authorized to enter into this Stipulation and to bind the Parties and the Class

Members to the terms and conditions hereof, subject to Court approval.

               NOW, THEREFORE, IT IS HEREBY STIPULATED AND

AGREED, by and between the undersigned, as follows:

                                 INTRODUCTION

               1.     The terms of this Stipulation provide a substantial benefit

to the Settlement Class, as defined below. The Parties consider this Stipulation to

be fair, reasonable, and adequate.

               2.     Defendants deny any and all liability and deny that they

had or have a policy, or engaged in or currently engage in a pattern or practice

that deprived persons of rights, privileges, or immunities secured or protected by

the Constitution and laws of the United States and the State of New York.

               3.     This Stipulation does not, and shall not be deemed to,

constitute an admission by Defendants as to the validity or accuracy of any of the

allegations, assertions, or claims made by Plaintiffs. This Stipulation does not

constitute an admission, adjudication, or finding on the merits of this Civil

Action.




                                        3
                                   DEFINITIONS

               The terms described below shall have the meanings defined in this

Section wherever used in this Stipulation, and for the purposes of this Stipulation

only.

               4.     “Administrative Costs” are the expenses incurred by the

Claims Administrator in connection with the implementation and administration

of, and dissemination of notice, and processing of claims pursuant to this

Stipulation and the Proposed Preliminary Approval Order.

               5.     “Bar Date” is the date established by the Court by which

any presumptive Class Member who wishes to receive payment pursuant to this

Stipulation must submit a Claim Form. The Parties agree that this date should be

180 days from the Date of Class Notice.

               6.     “City” means the City of New York.

               7.     “Civil Action” means the litigation captioned Grottano, et

al. v. City of New York, et al., Case No. 15 Civ. 9242, before The Honorable

Richard M. Berman in the United States District Court for the Southern District of

New York.

               8.     “Claims Administrator” means the Claims Administrator

appointed by the Court. The Claims Administrator’s duties are defined below, in

Paragraphs 68 through 83.

               9.     “Claim Form” means the form agreed to by the Parties that

Class Members must complete and submit in order to receive payment from this

settlement.

                                          4
               10.    “Class Counsel” means the NAACP Legal Defense and

Educational Fund, Inc., Giskan Solotaroff & Anderson LLP, and Beranbaum

Menken LLP.

               11.    “Class Fund” means the amount to be paid by the City in

satisfaction of all claims of Class Members. That amount shall be up to

$12,500,000.00 (Twelve Million Five Hundred Thousand Dollars).

               12.    “Class Member” means any member of the Settlement

Class.

               13.    “Class Period” means the period commencing on

November 23, 2012, and ending on the date of entry of the Preliminary Approval

Order.

               14.    “Class   Representatives”      or   “Plaintiffs”      or   “Named

Plaintiffs” means DANA GROTTANO, N.D., and D.M.

               15.    “Contraband Claimants” are defined as those who were

subject to an invasive search during the Class Period and:

               (i)    were found with contraband more than once, and were

                      denied a visit or had their visit(s) restricted; or

               (ii)   were found with contraband on their only visit, and were

                      denied a visit or had their visit restricted.

               16.     “Counsel for Defendants” means the New York City Law

Department, Office of the Corporation Counsel.

               17.    “Court” means the United States District Court for the

Southern District of New York.

                                         5
              18.     “Defendants” means the City of New York, DOC

Commissioner Joseph Ponte; Correction Officer Yolanda Capers; and Correction

Officer Thomasina Graham.

              19.     “DOC” means the New York City Department of

Correction.

              20.     “Effective Date for Payment” is the date when the City’s

obligation to deposit the Class Fund of $12,500,000.00 (Twelve Million Five

Hundred Thousand Dollars) becomes effective. It is five (5) business days

following entry of the Final Approval Order.

              21.     “Final Approval Order” means an Order by the Court, after

a fairness hearing, granting Final Approval to this Settlement Stipulation,

approving Class Counsel’s fees and costs, approving the Administrative costs,

approving Service Award Payments, and dismissing the Civil Action with

prejudice.

              22.     “Final Approval Date” means the date of entry by the Court

of the Final Approval Order.

              23.     “Invasive Search” means any search of a visitor conducted

by any DOC employee or by a visitor at the direction of any DOC employee, at a

DOC facility that resulted in more than accidental or incidental exposure of, or

contact with, a visitor’s breasts, genitals, or buttocks as part of the search

process. An Invasive Search also includes any search of a visitor conducted by

any DOC employee, or by a visitor at the direction of any DOC employee, at a

DOC facility when the visitor is made to expose, remove, or display any feminine

                                       6
hygiene products they are wearing, including but not limited to: sanitary napkins,

tampons, and other absorbent materials placed in the vicinity of a visitor’s vagina

or underwear.      Unless it resulted in more than the accidental or incidental

exposure of, or contact with, a visitor’s breasts, genitals, or buttocks, the patting

of the visitor’s clothing, examining of the visitor’s seams and pockets, touching

the visitor’s skin at the shirt-sleeves and collar, and requiring that the visitor lift,

raise, or adjust their clothing for visual inspection, is not by itself an Invasive

Search. A search of religious headwear and religious necklaces is not by itself an

Invasive Search.

                24.     “Opt-Out” is any potential Class Member who files a

timely written request to be excluded from the Class.

                25.     “Parties” means Plaintiffs and Defendants.

                26.     “Preliminary Approval Date” means the date of entry of the

Preliminary Approval Order.

                27.     “Preliminary Approval Order” means the Order entered by

the Court preliminarily approving this Stipulation, scheduling a fairness hearing,

approving a plan of notice to the Class, appointing the Class Administrator, and

class administration.

                28. “Released Claims” means any and all past or present claims or

causes of action (including any suits, petitions, demands or other claims in law,

equity or arbitration), and any and all allegations of liability or damages, of

whatever kind, nature or description, direct or indirect, in law, equity or

arbitration, absolute or contingent, whether class or individual in nature, including

                                           7
both known claims and unknown claims, asserted or unasserted, for monetary and

non-monetary relief (including without limitation attorneys’ fees, costs or

disbursements incurred by the Class Representatives and/or the Class or any Class

Member in connection with or related to the Civil Action), alleging an Invasive

Search that were or could have been asserted by the Class Representatives and/or

any Class Member against the Defendants and any of their parents, subsidiaries,

affiliates, predecessors, successors and/or assigns and in the case of all such

entities, their respective past and present representatives, officers, directors,

attorneys, agents, employees, privies and insurers (collectively defined as the

“Released Parties”), including any and all claims asserted in the original and

subsequently amended complaints filed in the Civil Action. This Release does not

include or cover any actions or omissions occurring after the Preliminary

Approval Date, nor does it include or cover any claims stemming from any

certified class action, other than this Civil Action, in which a Class Representative

or Class Member in this Civil Action already is a member of the class.

               29.      “Released Parties” means any and all Defendants, namely

the City of New York, DOC Commissioner Joseph Ponte; Correction Officer

Yolanda Capers; and Correction Officer Thomasina Graham, and any of their

parents, subsidiaries, affiliates, predecessors, successors and/or assigns and in the

case of all such entities, their respective past and present representatives, officers,

directors, attorneys, agents, employees, privies and insurers.

               30.     “Settlement Class” is defined as the Class previously

agreed to by the Parties in the Civil Action, comprising the Class Representatives

                                          8
and all other individuals who visited or attempted to visit an inmate housed at a

DOC facility between November 23, 2012 and the date of preliminary approval

(“Class Period”), and who were subject to an Invasive Search as defined above in

Paragraph 23.

                            CLASS CERTIFICATION

                 31.    The Parties agree to the certification of a class pursuant to

Rule 23(b)(3) of the Federal Rules of Civil Procedure and Plaintiffs will seek such

certification at the fairness hearing on this settlement.

                       SETTLEMENT CLASS DEFINITION

                 32.    The “Settlement Class” is defined as:

                 All persons who visited or attempted to visit an inmate housed at a
                 New York City Department of Correction facility from November
                 23, 2012 to the date of preliminary approval and were subject to
                 an Invasive Search.2

                 33.    Excluded from the Class are visitors to inmates at DOC

facilities who were arrested for possession of contraband in the course of that

visit, unless that visitor was subject to an Invasive Search on a separate occasion

and was not arrested.

      REVISIONS TO THE INMATE VISIT PROCEDURES DIRECTIVE

                 34.    Plaintiffs and the City have agreed to revisions to the

current Inmate Visitor Procedures policy, Directive 2007R-D.            The revised

version of Directive 2007R-D to which the Parties agreed is identified by the

unique identifier Grottano/City-IVPD.6.19.19 (“Revised Directive”).


2
    As defined in Paragraph 23 herein.

                                           9
               35.     The City shall promulgate the Revised Directive no later

than thirty (30) days after the substantial completion of training of the applicable

DOC staff on the Revised Directive.        The City shall ensure full and proper

dissemination of the Revised Directive through all appropriate channels.

               REVISIONS TO DOC TRAINING MATERIALS

               36.     Plaintiffs and the City have agreed to revise DOC’s training

materials regarding visitor searches, which will aid in training applicable DOC

staff to engage in lawful interactions while searching visitors.

               37.     The training materials will include a revised DOC

Correction Academy Instructor’s Guide. The revised version of the Correction

Academy Instructor’s Guide to which the Parties agreed is identified by the

unique identifier Grottano/City-IVPIG.6.19.19 (“Revised Instructor’s Guide”).

The City shall implement the Revised Instructor’s Guide no later than six (6)

months after the Preliminary Approval Date.

               38.     Defendants will create a Participants’ Workbook no later

than six (6) months after the Preliminary Approval Date.           The Participants’

Workbook will be used as a companion to the Revised Instructor’s Guide.

                    TRAINING OF APPLICABLE DOC STAFF

               39. The City will substantially complete training of the DOC staff

listed herein on the Revised Directive, Revised Instructor’s Guide and

Participant’s Workbook within six (6) months of the Preliminary Approval Date.

The City will train the following DOC staff:

               a.      Correction Officers assigned to and responsible for
                       searching visitors at DOC facilities;
                                         10
                b.     Captains/Area Supervisors/Visit Supervisors assigned to
                       and responsible for supervising correction officers
                       responsible for searching visitors;
                c.     DOC Special Operations Division staff, including canine
                       staff;
                d.     Visit Transport staff;
                e.     The Central Intelligence Bureau staff; and
                f.     Compliance And Safety Center staff.

                40.    No DOC personnel shall be assigned to a visit post at a

DOC facility unless they have completed the training described above at

Paragraph 39.

                41.    After this initial training has been completed, the DOC staff

mentioned in Paragraph 39 will be required to undergo refresher training within

six months of the initial training. The DOC staff mentioned in Paragraph 39 will

then be required to undergo refresher training annually for two additional years.

                          REVISIONS TO SIGNAGE

                42.    Plaintiffs and the City have agreed to revisions to the

Visitor Pat Frisk Poster to include explicit language describing the manner in

which DOC staff may and may not search an inmate visitor, as well as

permissible and non-permissible conduct. The revised version of the Visitor Pat

Frisk Poster to which the Parties agreed is identified by the unique identifier

Grottano/City-VPPFP.6.19.19 (“Revised Visitor Pat Frisk Poster”). The Revised

Visitor Pat Frisk Poster will be printed in English and Spanish.

                43.    The City will at all times display the Revised Visitor Pat

Frisk Poster in prominent locations at the DOC Central Visit Center on Rikers

Island and throughout visitor search areas at all DOC facilities.


                                         11
               44.     DOC will take all necessary steps to ensure that the

Revised Visitor Pat Frisk Posters are not defaced or removed from visitor search

areas at DOC facilities.

         REVISIONS TO VISITOR PAT FRISK CONSENT FORM

               45.     Plaintiffs and the City have agreed to revisions to the

Visitor Pat Frisk Consent Form, which DOC will provide to every visitor who is

asked to submit to a pat frisk search irrespective of whether the visitor consents to

a pat frisk search. The revised version of the Visitor Pat Frisk Consent Form to

which the Parties agreed is identified by the unique identifier Grottano/City-

VPFCF.6.19.19.

               46.     DOC will scan and store all completed Visitor Pat Frisk

Consent Forms in a centralized location. The centralized location will be

determined by DOC.

               47.     No later than thirty (30) days after the substantial

completion of training of DOC staff on the Revised Directive, DOC will also

update and promulgate Directive 4508R-E (Control of and Search for

Contraband), Directive 4531R-A (Canine Units (K-9)); Special Operations

Division Command Level Order No. 51/15, Visit/Consent Search Procedures;

Lesson Plan F150306 Recruit Control of and Search for Contraband; and Recruit

Notebook R-Control/Search Contraband No. F150306, to be consistent with the

Revised Directive.




                                         12
                              ACCOUNTABILITY

               48.     Prior to assigning or re-assigning any DOC staff to a post

that includes responsibility for searching visitors or supervising visitor searches,

DOC shall determine whether complaints of improper searches or any other

information suggests that the DOC staff member may be unfit to search visitors or

supervise visitor searches. DOC shall not assign or re-assign any staff member

who, based on complaints of improper searches or any other information, it

determines may be unfit for an assignment involving visitor searches or the

supervision of visitor searches.

                                   NOTICE PLAN

               49.     Direct Mailing: Notice of this Civil Action and the Claim

Form shall be provided to potential Class Members via direct mailing to all

individuals who visited or attempted to visit an inmate at DOC facilities during

the Class Period. The address used for the initial mailing shall be the address

provided to DOC by the visitor at the time of the most recent visit or attempted

visit to an inmate during the Class Period.

               50.     Publication Notice: The Parties shall cause to be published

a summary notice. Such notice shall be published in the NY Daily News, NY

Post, El Diario, Caribbean News, AM New York, and New York Amsterdam

News; on Facebook and Instagram; on YouTube and/or local TV stations such as

NY1 and Fox 5; and on MTA subways and buses. The cost of publication of these

summary notices is included in the Administrative Costs.




                                         13
               51.      Posting of Notice: A summary notice of this settlement

shall be posted at visitor areas at DOC facilities, on MTA buses to Rikers Island,

and at MTA bus stop shelters for the Q100 and Q101 MTA buses to Rikers

Island.

                       POST-SETTLEMENT OVERSIGHT

               52.      Plaintiffs and the City stipulate that changes to DOC’s

practices related to visitor searches, including training, supervision and

accountability, will require oversight in order to implement the procedures

outlined in this Stipulation. Plaintiffs and the City stipulate and agree that this

oversight will end two years after the Final Approval Order, except as to

Paragraph 52(i). The oversight will proceed as follows:

                     a. DOC shall provide to Class Counsel for review all final

                        revised   DOC      Directives,   Instructor’s   Guides   and

                        Participants’ Workbooks regarding visitor searches that will

                        be generated after the Final Approval Order.

                     b. DOC shall provide to Class Counsel copies of any audits,

                        reports, and data analysis prepared by DOC regarding

                        invasive visitor searches.

                     c. DOC shall provide to Class Counsel access to all visitor

                        complaints received by DOC Constituent Services. Within

                        sixty (60) days of the Preliminary Approval Date, DOC

                        shall provide the first list of all visitor complaints. DOC

                        shall provide the subsequent lists of all visitor complaints

                                          14
  every forty-five (45) days thereafter.

d. Upon request, DOC shall provide to Class Counsel

  specified Pat Frisk Consent forms from DOC facilities.

  Class Counsel shall request the specified Pat Frisk Consent

  forms within 15 days of receipt of the visitor complaints

  from DOC Constituent Services as described in paragraph

  52(c). Class Counsel shall transmit all of their requests for

  Pat Frisk Consent Forms in one communication per forty-

  five (45) day period. DOC shall provide those specified Pat

  Frisk Consent forms to Class Counsel within fourteen (14)

  days of Class Counsel’s request. DOC shall provide up to

  twenty-five (25) forms, plus ten (10) percent of the

  difference between the total number of complaints of

  invasive visitor searches per yearly quarter and twenty-five

  (25).

e. Upon request, DOC shall provide to Class Counsel

  specified      “Notice        to         Inmate/Visitor      of

  Cancellation/Limitation/Denial     of     Visiting   Privileges”

  forms, to the extent they exist, related to the Pat Frisk

  Consent forms provided in Paragraph 52(d). DOC shall

  provide these forms to Class Counsel within fourteen (14)

  days of Class Counsel’s request. Class Counsel shall

  request the specified “Notice to Inmate/Visitor of

                    15
   Cancellation/Limitation/Denial    of   Visiting   Privileges”

   forms within 15 days of receipt of the visitor complaints

   from DOC Constituent Services as described in paragraph

   52(c). Class Counsel shall transmit all of their requests for

   “Notice to Inmate/Visitor of Cancellation/Limitation/Denial

   of Visiting Privileges” in one communication per forty-five

   (45) day period.

f. Upon request, DOC shall provide Class Counsel with

   information regarding whether the complainant was found

   with contraband and/or arrested, related to the Pat Frisk

   Consent forms provided in Paragraph 52 (d).             Class

   Counsel shall request this information within 15 days of

   receipt of the visitor complaints from DOC Constituent

   Services as described in paragraph 52(c). Class Counsel

   shall transmit all of their requests for contraband and arrest

   information in one communication per forty-five (45) day

   period. DOC shall provide this information to Class

   Counsel within fourteen (14) days of Class Counsel’s

   request.

g. Upon request, DOC shall provide to Class Counsel access

   to the video footage related to the visitor complaints, at a

   location specified by DOC, to the extent video footage

   exists and the complainant can be identified in the video.

                      16
   Access shall be for viewing only; Class Counsel will not be

   permitted to obtain copies of video footage. For DOC to

   provide the footage for viewing, Class counsel must use

   their best efforts to provide information concerning the

   facility, date, and approximate time as set forth on the

   relevant Pat Frisk Consent form. This request must be made

   within thirty-six (36) days of receipt of the list of visitor

   complaints as provided in Paragraph 52(c) Class Counsel

   shall transmit all of their requests for video in one

   communication per forty-five (45) day period. Any request

   to view video must be made with reasonable advance notice

   to DOC. DOC will preserve the requested video for no

   fewer than six (6) months.

h. Upon request, DOC shall provide Class Counsel with a list

   of any investigations commenced by DOC into a visitor

   invasive search complaint (but no earlier than 21 days from

   the date of receipt of the list of complaints provided for in

   Paragraph 52(c)).

i. Upon request, DOC shall provide to Class Counsel the

   closing memorandum from the associated Investigation

   Division investigation, related to the visitor complaint as set

   forth in Paragraph 52(c), to the extent an investigation was

   conducted. DOC will provide the closing memoranda no

                       17
   later than thirty (30) days after the closing of the relevant

   Investigation Division investigation. DOC shall provide to

   Class Counsel ten (10) closing memorandum from

   Investigation Division investigations related to visitor

   invasive search complaints as set forth in Paragraph 52(c).

   DOC is not obligated to provide closing memoranda for

   investigations into alleged visitor invasive search incidents

   that occurred later than 21 months after the Final Approval

   Date, regardless of the date the investigation closes. DOC

   will provide such closing memoranda thirty (30) days after

   the    closing of       the   relevant    Investigation   Division

   investigation

j. Upon request, DOC shall provide Class Counsel with the

   disposition related to any formal DOC disciplinary action

   associated with the Investigation Division investigation

   related to the visitor complaint as set forth in Paragraph 52

   (c).

               i. The information provided in the above

                   subsections shall be confidential and DOC

                   shall     take   steps    necessary to     protect

                   confidential information, including but not

                   limited to redactions of personal identifying

                   information.      If     the   investigation   was

                       18
                   substantiated,   Defendants    will   provide

                   information sufficient to identify the DOC

                   staff member with substantiated allegations.

k. Class Counsel shall be permitted to visit every DOC facility

   visit area twice, with a DOC legal escort, on a mutually

   agreed upon date. Class Counsel must provide DOC with

   notice at least 30 days in advance of their proposed visit.

   Class Counsel will not be permitted to speak to DOC staff

   working in the visit areas, but will be permitted to speak to

   visitors. Each day of visits will be no more than seven (7)

   hours in duration.

l. Class Counsel will be permitted to observe no more than

   six (6) training sessions, on mutually agreed upon dates.

   Class Counsel will be limited to silent observation and are

   not permitted to speak to DOC staff. Class Counsel are

   permitted, at the All-Parties’ Meetings described in

   Paragraph 52(n), to provide feedback and recommendations

   to improve the training based on their observations, which

   DOC will consider.

m. No later than thirty (30) days after substantial completion of

   the initial training, DOC will provide Class Counsel with

   certification that the agreed-upon training is substantially

   complete, and a report on the number of DOC staff trained.

                     19
                     n. Defendants will convene three (3) All-Parties’ Meetings,

                        where Class Counsel can raise any concerns they have

                        regarding implementation of this Settlement Agreement.

                        Each All-Parties Meeting will be attended by an appropriate

                        DOC Deputy Commissioner or Bureau/Assistant Chief.

                        The meetings will be convened on mutually convenient

                        dates in the sixth (6th), twelfth (12th), and twenty-second

                        (22nd) months following the Final Approval Date. DOC

                        shall respond to Class Counsel’s concerns in accordance

                        with the Dispute Resolution process set forth herein in

                        Paragraphs 98 - 102.

          ATTORNEYS’ FEES AND ADMINISTRATIVE COSTS

               53.      Class Counsel will make an application seeking Court

approval for attorneys’ fees of up to $5,400,000.00. Defendants reserve the right

to respond to any motion by Class Counsel for attorney’s fees.

               54.      The Parties have agreed that the administrative costs shall

not exceed $500,000.00 (Five Hundred Thousand Dollars).                The Claims

Administrator will submit monthly statements of expenses to Class Counsel and

the City. The City will not reimburse the Claims Administrator for any amount

that exceeds $500,000.00 (Five Hundred Thousand Dollars).                   If the

Administrative Costs are less than $500,000.00 (Five Hundred Thousand Dollars),

the City will retain the remainder of these funds. A copy of the Claims

Administrator’s final accounting shall also be provided to the City.

                                         20
       CLASS REPRESENTATIVE SERVICE AWARD PAYMENTS

               55.    Subject to the Court’s approval, the City agrees to pay

awards for the services provided to the class by the Class Representatives—

including engaging in discovery and being deposed—as follows: Thirty-Thousand

Dollars ($30,000) to Plaintiff Dana Grottano; Twenty-Thousand Dollars

($20,000) to Plaintiff D.M.; and Twenty-Thousand Dollars ($20,000) to Plaintiff

N.D.   These service award payments shall be in addition to any amounts

otherwise due to them with respect to their individual claim as Class Members.

  CLAIMS AWARDS TO CLASS MEMBERS AND CLAIMS PROCESS

               56.    Subject to the terms and conditions of this Stipulation, the

City agrees to pay up to Twelve Million, Five Hundred Thousand Dollars

($12,500,000.00) which shall be used to pay damages to Class Members as

described herein.

               57.    Class Members who timely submit a Claim Form and who

are eligible for payment under the Class Definition as set forth in Paragraph 32,

and not excluded from the class as set forth in Paragraph 33, will receive

approximately $4,000, except as set forth in Paragraphs 58 through 59 below.

               58.    Contraband Claimants, as defined in Paragraph 15, will

receive up to $500. For every Contraband Claimant, an additional $500 will be set

aside and apportioned among the non-contraband claimants on a pro-rata basis.

               59.    Individuals who were arrested for possession of contraband

in the course of a visit during the Class Period will not receive payment unless on




                                        21
a separate occasion that individual was subjected to an Invasive Search and was

not arrested.

                60.    Any funds remaining of the $12,500,000.00 after award

payments to Class Members will revert to the City of New York one year and 180

days after the Effective Date for Payment. In the event the claims to be paid

exceed $12,500,000.00, the amounts set forth in Paragraphs 57 and 58 will be

reduced on a pro rata basis.

                      FUNDING OF THE SETTLEMENT

                61. No later than fourteen (14) days after the Preliminary Approval

Order, the City shall deposit or cause to be deposited into a bank account

designated by the Claims Administrator Three Hundred Thousand Dollars

($300,000.00) of the amount set forth in Paragraph 54, to cover the costs of the

notice agreed to by the Parties and/or ordered by the Court as set forth in

Paragraph 54. Any such payment shall be debited against the Administrative

Costs. If the Settlement is not ultimately approved by the Court, then all such

funds paid to the Administrator, to the extent they are available after payment of

all accrued class administration expenses, shall be returned to the City.

                62.    Subject to the terms and conditions of this Stipulation and

the approval of the Court, within forty-five (45) calendar days of the Effective

Date for Payment, the City shall deposit or cause to be deposited into a bank

account designated by the Claims Administrator, the Class Fund.

                63.    In the event that this Settlement receives Final Approval,

but the funds are not immediately paid due to an appeal by a third party, the City

                                         22
will deposit the Class Fund in an interest bearing escrow account, and the interest

accrued shall be added to the Class Fund for the benefit of the Settlement Class in

the event that the settlement is finally approved and entered as a judgment. Should

the settlement not be finally approved after exhaustion of all appellate avenues, all

such funds, including interest earned on them, shall be returned to the City

(except for class administration costs already expended by the Administrator).

Should the settlement not be finally approved, or if for any other reason there is a

delay in immediate payment by the City, the City shall have no claim for the

funds advanced to the Administrator for notices against the Class Representatives,

the Settlement Class, Class Counsel, or the Administrator for reimbursement of

the advanced funds, except that any advance funds shall be credited towards any

subsequent settlement in this Civil Action.

               64.     No payment shall be made to eligible Class Members

before the Effective Date for Payment. Claims will be processed between the date

of Preliminarily Approval and the Effective Date for Payment.

               65.     Within ninety (90) days of the Effective Date for Payment,

the City will pay the Service Awards, as set forth in paragraph 55, such amounts

shall be paid from funds other than the Class Fund. Plaintiffs shall execute and

deliver to the Defendants’ Counsel all documents necessary to effect such

payments to them, including, without limitation, General Releases for the

incentive award payments, Affidavits of Status of Liens and W-9s. Prior to

tendering the requisite documents, Medicare-recipient Plaintiffs must obtain and

submit a final demand letter from their Medicare provider(s) for the

                                         23
reimbursement of any conditional payments made for the injuries claimed in this

matter. A Medicare Set-Aside Trust may also be required if future anticipated

medical costs are found to be necessary pursuant to 42 U.S.C. § 1395y(b) and 42

C.F.R. §§ 411.22 through 411.26.

              66.     Within ninety (90) days of the Final Approval Order, the

City will pay Class Counsel any amount awarded as attorneys’ fees by the Court,

if neither party appeals the Court’s award of attorneys’ fees. Plaintiffs’ Counsel

shall execute and deliver to the Defendants’ Counsel all documents necessary to

effect such payments to them, including W-9s.

              67. The Parties have proposed to the Court for approval the

following settlement schedule:

                          •   Notice given to the class: 30 days after the

                              Preliminary Approval Date;

                          •   Deadline to Object/Opt out: 75 days after the

                              Preliminary Approval Date;

                          •   Final Approval Hearing: 90 days after the

                              Preliminary Approval Date;

                          •   Deadline to Submit Claims: 180 days after the

                              Preliminary Approval Date;

                        CLAIMS ADMINISTRATOR

              68.     The Claims Administrator shall (1) transmit the Notice and

Claim Forms, in both English and Spanish, to Class Members by means approved

by the Court; (2) establish a website and toll-free phone number where

                                       24
information about the settlement will be available to Class Members and where

Class Members can ask, and receive responses to, questions; (3) publish the

Notice by means agreed to by the Plaintiffs and the City, and approved by the

Court; (4) respond to questions from Class Members; (5) review and assess the

validity of information in the Claims Forms submitted by Class Members; (6)

calculate the amounts of payments to the individual Class Members consistent

with this Stipulation; (7) arrange for and distribute checks containing payments to

Class Members as set forth in this Stipulation; (8) arrange to return to the City any

amounts from the Class Fund that revert pursuant to the terms of this Stipulation;

(9) create a database of Class Members who have filed timely and valid Claim

Forms; (10) create a database of Opt-Outs; (11) deduct any applicable liens from

the claim awards and forward these deductions to the City Comptroller’s Office or

any other relevant agencies as set forth in Paragraph 77; and (12) perform any

other duties necessary to fulfill the foregoing responsibilities and any other

responsibilities set forth in this Stipulation.

                69.     The City agrees to facilitate the work of the Claims

Administrator by, among other things, obtaining and providing to the Claims

Administrator, information, and data, in the City’s possession, which are relevant

and appropriate to facilitate the administration of the Class Fund, to the extent

such information is disclosable to the Claims Administrator under federal, state

and/or local laws.

                70.     Within 20 days of the Preliminary Approval Order, the City

will provide the Claims Administrator with Excel spread sheets containing the full

                                           25
names of all eligible Class Members, along with their aliases (if known), date of

birth, and last known address to determine the Class Members’ last known

address during the Class Period. Where necessary and/or appropriate, the Parties

shall cooperatively seek appropriate court orders to obtain the addresses of

eligible Class Members. The City’s obligation regarding the information listed in

this paragraph only extends to the extent an eligible Class Member provided

accurate and complete information.

              71.     Information provided to Class Counsel and the Claims

Administrator pursuant to the prior two paragraphs shall be confidential, and may

not be disclosed to anyone except Class Counsel, Defendants’ Counsel, certain

City agencies (including, but not limited to, DOC, New York City Human

Resources Administration (“HRA”), New York City Department of Finance

(“DOF”), and the New York City Comptroller’s Office), the Claims

Administrator, or the Court under seal. Class Counsel and the Claims

Administrator shall not disclose the confidential information to any person not a

member of their staff and only when necessary to facilitate the terms and

conditions of this settlement. To facilitate DOC’s release of personal identifying

information of the Class Members, the parties will submit to the court a proposed

order related to the release of the information in DOC’s possession to the Claims

Administrator, HRA, DOF, City Comptroller’s Office, and any other relevant City

agency. To the extent Class Counsel or the Claims Administrator seeks to disclose

this information to any other person or entity, they must first seek Defendants’

Counsel’s consent in writing. In addition, after consent is given, but before

                                       26
disclosing the confidential information to anyone else, including, any agent,

contractor, or expert, the Claims Administrator or Class Counsel shall first have

such person or organization sign the confidentiality agreement attached thereto as

Exhibit A. A signed copy of Exhibit A shall be provided to Defendants’ Counsel

by expedited transmission immediately but no later than two business days after

execution. Class Counsel and the Claims Administrator shall take all reasonable

steps to insure that the confidential information concerning all proposed Class

Members and eligible Class Members, remain private and confidential. In

addition, the information provided to Class Counsel and the Claims Administrator

regarding the proposed Class Members and eligible Class Members will not be

used for any other purpose other than in this Civil Action and for the

administration of this Stipulation.

               72.     The Administrator will apply for a tax ID number, if

necessary, and will take all necessary steps for the timely creation of the Class

Fund bank account prior to the forty-fifth day from the Final Approval.

               73.     The Administrator shall provide to the City with the

Employer Identification Number for the Class Fund bank account, and a

completed W-9 Form and bank routing information for the Class Fund bank

account, within 45 days of the Final Approval.

               74.     The Administrator will treat income taxes as the first

priority for payment, and therefore, shall, on a quarterly basis, set aside an amount

sufficient to pay all income taxes, if any, owed by the Class Fund bank account on

interest earned to date. The Administrator shall pay all income taxes, if any, on a

                                         27
quarterly basis. The City Comptroller’s Office shall have the right to inspect and

copy all tax forms (and worksheets), and monthly bank statements of the Class

Fund bank account. The City will not be responsible for taxes, penalties, or

interest incurred on the Class Fund. The Claims Administrator shall issue all

required IRS forms.

               75.    Within ten (10) days of receiving the final Class List, the

Claims Administrator shall mail by first class mail, postage prepaid, to all persons

on the final Class List for whom an address is available a copy of the Notice and

Claim Form.

               76.    Class Members must submit a completed Claim Form to

the Claims Administrator by the Bar Date unless such date is extended by order of

the Court. The Administrator shall reject claims that are untimely. A Claim Form

is deemed submitted upon deposit in a postpaid properly addressed wrapper, in a

post office or official depository under the exclusive care and custody of the U.S.

Post Office, when submitted for delivery by a commercial express carrier, when

emailed to the Claims Administrator at the settlement website or when actually

received by the Claims Administrator, whichever date is earlier.

               77.    Every thirty (30) days, after the Preliminary Approval

Order, the Claims Administrator shall provide the Parties a list of those persons

who are preliminarily eligible so that the City may on a rolling basis determine

whether that person’s Award Amount will need to be reduced due to New York

child support liens. No benefits currently received by eligible Class Members

may be terminated or reduced as a result of claims awards unless required by

                                        28
federal or state law or regulation. This does not constitute a waiver of any right to

separately recoup overpayments or any amounts owed solely to federal or state

governments if such is required by federal or state law or regulation. Within thirty

(30) days of receiving the final list of those persons preliminarily eligible to

receive payment under this settlement, the City shall provide the Claims

Administrator and Class Counsel with a list of those persons who have New York

child support liens and the amount that shall be deducted from each persons’

claim payment by the Claims Administrator to be forwarded to the beneficiary of

the child support lien by the City Comptroller’s Office. Prior to providing this

list, the City shall send each person owing child support liens a notice describing

that they owe these liens and information on how to file a challenge regarding the

deduction of the child support liens from the Claims Award. If the City later

determines that the amount of the liens was incorrect, the City shall directly pay

that person the over-deduction of the amount that was withheld from that person’s

Claims Award. The Claims Administrator shall follow the same procedure set

forth herein to the extent that parking violation liens will be assessed against any

claim payment by the Department of Finance. The Parties agree to work in good

faith to not have DOF assert parking violation liens against any claim payment.

               78.     Any eligible Class Member who fails to submit a Claim

Form by the Bar Date or any court mandated extension, shall be forever barred

from receiving payments pursuant to the Stipulation except with the consent of

the Parties. Such person shall be bound by all of the terms of the Stipulation, and



                                         29
the Judgment entered herein, including but not limited to the release of all

Released Persons of all settled class claims as defined in paragraph 87.

               79.     The Administrator shall mail letters and/or otherwise

contact Class Members who by the Bar Date submit partially completed Claim

Forms that are deficient to provide them up to thirty (30) additional days to

validate their Claim Forms.

               80.     Rights and claims hereunder shall survive the death of

eligible Class Members. If an eligible Class Member who is eligible to receive

monetary relief under this Stipulation is deceased, the amount payable to such

deceased eligible Class Member shall be paid to the appropriate representative of

their estate. The representative of the estate shall provide proof of death and

appropriate documentation to show that they are properly a representative of the

estate. If the Administrator determines, after reasonable opportunity has been

given, that there is insufficient information or proof regarding the deceased

person’s estate to permit such payment, the deceased person’s share shall be

distributed in accordance with the terms set forth in paragraph 82 for the

distribution of returned checks.

               81.     To the extent that the Claims Administrator and/or Class

Counsel receive inquires that they cannot resolve, the Claims Administrator

and/or Class Counsel shall group such inquires and submit them in writing to a

designated person at the Office of Corporation Counsel on a recurring basis, but

not more often than a weekly basis. Results of the investigations of such inquires

will be provided in writing.

                                        30
               82.    Class Counsel has the discretion to void checks mailed to

eligible Class Members and not cashed within 120 days of issuance. Notice of this

procedure will be provided at the time the checks are issued. Class Counsel, on

written notice to the City and the Court, shall have the discretion to: (a) reissue

the checks; or (b) add the amount of the voided checks back to the Class Fund; or

(c) issue checks to persons who make late claims for good cause shown. If

permission is granted to make late claims for good cause shown, any amount due

and owing attributable to New York child support liens, and if applicable parking

violations liens, shall be deducted and forwarded to the City prior to any payment

to an eligible Class Member who submitted a late claim.

               83.    The Claims Administrator is permitted for good cause

shown (including proper documentation and proof of authority) to issue checks in

the name of a person other than the eligible Class Member.

             EXCLUSION FROM THE SETTLEMENT CLASS

               84.    Any potential eligible Class Member who wishes to be

excluded from the Settlement Class must, within 75 days of the Preliminary

Approval Order, mail a request to be excluded from the Settlement Class

(“Request for Exclusion”) to the Claims Administrator. Any Request for

Exclusion must be in writing and state the name, date of birth, address, and

telephone number (if any) of the person requesting exclusion and contain a clear

statement communicating that such person elects to be excluded from the

Settlement Class.



                                        31
               85.    Originals of all Requests for Exclusion shall be retained by

the Claims Administrator until such Originals are filed with the Court. Named

Plaintiffs will not request exclusion pursuant to this paragraph. A list of all

exclusions, as well as a copy of the written Requests for Exclusions sent to the

Claims Administrator, shall be provided to Class Counsel and Defendants’

Counsel.

               86.    Any eligible Class Member who does not timely file a

Request for Exclusion shall conclusively be deemed to have become an eligible

Class Member and to be bound by this Stipulation and by all subsequent

proceedings, orders, and judgments herein.

                                  RELEASES

               87.    Within five (5) business days of when the Class Fund is

deposited by the City, all claims in this Civil Action will be dismissed, with

prejudice, and without costs, expenses, or fees in excess of the amounts

authorized by paragraphs 53-54 above and the Court. Upon the Effective Date of

this Stipulation, in consideration for the agreements between the Parties and other

good and valuable consideration, the receipt and sufficiency of which is hereby

acknowledged, all Class Representatives and Class Members, on behalf of

themselves, their heirs, executors, administrators, predecessors, successors and

assigns shall hereby release, remise and forever discharge any and all of the

Defendants as well as their past or present affiliates, subsidiaries, parents,

successors and predecessors, officers, directors, agents, employees, attorneys,

advisors, insurers and any person, firm, trust, corporation, officer, director or

                                        32
other individual or entity in which any Defendant has a controlling interest or

which is related to or affiliated with any Defendant, and the legal representatives,

heirs, successors in interest or assigns of the Defendants, from each and every

Released Claim, and shall forever be barred and enjoined from initiating,

continuing, filing or otherwise prosecuting any Released Claim against any of the

Released Parties. Unless a Class Member opts out of the Settlement pursuant to

paragraph 84-86 above, this release shall apply whether or not such Class

Member has executed and delivered a Claim Form or otherwise actively

participated in the settlement.

               88.     Every Class Member, except for those who Opt-Out

pursuant to paragraphs 84-86 above, shall be deemed to and shall have knowingly

and voluntarily waived, released, discharged and dismissed the Released Claims,

with full knowledge of any and all rights they may have, and they hereby assume

the risk of any mistake in fact in connection with the true facts involved, or with

regard to any facts which are now unknown to them. No Opt-Out shall share in

any monetary benefits provided by this Stipulation.

               89.     The Parties and Class Members acknowledge that the

covenants and promises made by the City and Defendants herein constitute

adequate consideration in exchange for the Released Claims.

               90.     Nothing in this Stipulation shall be construed to bar any

claims of Class Representative or Class Members based on or arising out of

events occurring after the date of the Preliminary Approval Order. Nor shall

anything in this Stipulation be construed to bar any claims by Class

                                        33
Representatives or Class Members based on or arising out of claims in any

certified class action, other than this Civil Action, in which the Class

Representative or Class Member already is a member of the certified class.

               91.     The Parties hereby agree not to appeal any aspect of this

Stipulation, or to otherwise collaterally attack or challenge this Stipulation, except

any award of attorneys’ fees.

                       MUTUAL FULL COOPERATION

               92.     The Parties agree that they will fully cooperate with each

other to effectuate and implement all terms and conditions of this Stipulation and

exercise good faith efforts to accomplish the terms and conditions of this

Stipulation.

  EFFECT OF THE STIPULATION ON THE PENDING CIVIL ACTION
              AND CONTINUING JURISDICTION

               93.     The Court, and any appellate court from which appeals of

the Court’s decisions may properly be brought, shall retain jurisdiction for the

implementation and enforcement of the terms of this Stipulation, and all Parties

hereto and their counsel shall submit to the exclusive jurisdiction of the Court for

purposes of implementing and enforcing the Settlement embodied in this

Stipulation.

               94.     Plaintiffs will take all necessary and appropriate steps to

obtain approval of this Stipulation and dismissal of this Civil Action with

prejudice. If the Court approves this Stipulation, and if there is an appeal from

such decision, Defendants will join Plaintiffs in defense of this Stipulation.



                                         34
               95.     On or after the Final Approval Date, the Court will dismiss

the above-captioned action, with prejudice and without costs, expenses, or fees in

excess of the amount authorized by the Court or agreed upon by the Parties in

accordance with Paragraphs 53-54 herein.

               96.     The terms of this Stipulation shall be a full, final, and

complete resolution of this Civil Action.

               97.     The Parties reserve their right to appellate review of the

Court’s decisions concerning compliance under this Stipulation, as governed by

applicable law.

                             DISPUTE RESOLUTION

               98.     If during the two-year oversight period described in

Paragraph 52, Class Representatives and/or Class Members believe that DOC has

failed to comply with the terms of the Stipulation, Class Counsel shall provide

written notification of such non-compliance to the DOC General Counsel and to

the Office of Corporation Counsel within fifteen (15) calendar days of learning of

such facts.

               99.      Following receipt of notice of non-compliance, the parties

shall meet and confer within fifteen (15) business days (or on some other date

mutually agreed upon by the parties) in an attempt to arrive at an amicable

resolution of the dispute.

               100.    Should Class Counsel contend that the dispute remains

unresolved five (5) business days after the meeting described in Paragraph 99,



                                        35
Class Counsel shall inform the DOC General Counsel and the Office of the

Corporation Counsel in writing of the alleged continued non-compliance.

               101.    Following the notice of alleged continued non-compliance

described in Paragraph 98, Class Counsel may apply to the assigned magistrate

judge for an order directing specific performance of the term or terms of the

Stipulation. Class Counsel cannot make such an application before fourteen (14)

business days after the notification of continued non-compliance to DOC and the

Office of the Corporation Counsel described in Paragraph 100.

               102.    Class Counsel may not seek judicial relief in this action for

isolated or de minimus violations of this Stipulation.

               103.    Information and Documents provided to Class Counsel

during the Post-Settlement Oversight shall be confidential and may not be

disclosed to anyone except Class Counsel, DOC, Defendants’ Counsel, certain

applicable City agencies, or the Court under seal. Class Counsel shall not disclose

the confidential information or documents to any person not a member of their

staff and only to their staff where necessary to facilitate the terms and conditions

of this settlement or the Post-Settlement Oversight. To the extent Class Counsel

seeks to disclose any information or documents provided pursuant to this

Stipulation to any other person or entity, they must first seek Defendants’

Counsel’s consent in writing. In addition, after consent is given, but before

disclosing the confidential information or documents to anyone else, including,

any agent, or contractor, shall first have such person or organization sign the

Exhibit A attached to the Confidentiality Order associated with this Stipulation. A

                                         36
signed copy of the Exhibit A shall be provided to Defendants’ Counsel by

expedited transmission immediately but no later than two business days after

execution. Class Counsel shall take all reasonable steps to insure that the

confidential information and documents remain private and confidential.

Appropriate and reasonable safeguards (at least as stringent as those used to

protect plaintiffs and Class Counsel for their own information and documents)

must be imposed to prevent the use of the confidential information and documents

for any other purpose other than to execute the terms and conditions of this

settlement or the Post-Settlement Oversight.

            MODIFICATION OF THE STIPULATION AND ORDER

               104.    This Stipulation represents the entire agreement among the

Parties, and no oral agreement entered into at any time nor any written agreement

entered into prior to the execution of this Stipulation shall be deemed to exist, or

to bind the Parties hereto, or to vary the terms and conditions contained herein, or

to determine the meaning of any provisions herein. This Stipulation can be

modified only on the written consent of all the Parties.

     NOTIFICATION OF PARTIES UNDER THE STIPULATION OF
                       SETTLEMENT

               105.    All notices contemplated by this Stipulation, other than

notice to the class pursuant to Paragraphs 49-51, shall be delivered by hand and

by email.

                               COUNTERPARTS

               106.    This Stipulation may be executed in one or more

counterparts, each of which shall be an original and all of which together shall
                                         37
constitute one and the same instrument, and will be binding when it has been

executed and delivered by the last signatory. A facsimile or scanned signature is

an original signature for purposes of this Stipulation.

                                  GOVERNING LAW

               107.     This Stipulation shall be governed by and construed and

interpreted according to the laws of the State of New York without reference to

conflicts of law principles.

                         MUTUAL INTERPRETATION

               108.     The Parties stipulate that this Stipulation was negotiated on

an “arm’s length” basis between parties of equal bargaining power, and mediated

by Judge Francis (Ret.) as a third party neutral, to resolve a bona fide dispute

between the parties concerning liability and the availability of equitable relief and

damages. Also, Class Counsel and counsel for Defendants jointly drafted this

Stipulation. Accordingly, this Stipulation shall not be construed in favor of or

against any of the Parties. Neither Party shall be considered the drafter of this

Stipulation for purposes of interpreting the Stipulation, or the application of any

rule of construction.

                        BINDING UPON SUCCESSORS

               109.     This Stipulation shall be binding upon and inure to the

benefit of the Parties and their respective personal representatives, administrators,

heirs, successors, and assigns.




                                         38
                             NULLIFICATION

              110.   This Stipulation is null and void in the event that any of the

following do not occur:

                  i. Preliminary Approval of this Stipulation by the Court; or




                                       39
